Citation Nr: 0216943	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and C. R. T.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
Travel Board Hearing that was chaired by a member of the 
Board in May 2001.  In an August 2001 decision, the Board 
granted service connection for a right knee disability and 
denied the veteran's claims for an evaluation in excess of 
10 percent for degenerative joint disease of the lumbar 
spine and an evaluation in excess of 10 percent for post-
traumatic stress disorder.  The veteran then appealed only 
the RO's denial of his claim for an evaluation in excess of 
10 percent for degenerative joint disease of the lumbar 
spine to the United States Court of Appeals for Veterans 
Claims (the Court).

By Order dated in May 2001, the Court vacated the August 
2001 Board's denial of the veteran's claim for an evaluation 
in excess of 10 percent for degenerative joint disease of 
the lumbar spine, and remanded that issue for additional 
development.
 
By letter dated in September 2002, the Board advised the 
veteran of his right to request, within 30 days from the 
date of the letter, another hearing before a member of the 
Board, insofar as the member who chaired his May 2001 
hearing was no longer employed by the Board and the law 
requires that any Board member who conducts a hearing on 
appeal participate in any decision made on that appeal.  A 
response to that letter, subscribed by the veteran's private 
attorney, who did not represent the veteran when his claim 
was denied by the Board in August 2001, was received by the 
Board in November 2002.



REMAND

The veteran's representative requested another hearing 
before a member of the Board sitting in New Orleans, 
Louisiana.  Accordingly, this case is remanded for the 
following action:

The veteran should be scheduled the for 
a Board hearing at the RO in connection 
with his appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



